DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Response to Amendment
	Claims 1-8 have been cancelled; and claims 9-20 are currently pending. 

                                               Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	
                                   

                                               Allowable Subject Matter


    	Claims 9 and 17 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claims 9 and 17, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach a plasma process to perform post –treatment of the stress relief layer; and forming a supporting film on the post-treated stress relief layer. 

Claims 10-16 and 18-20 are also allowed as being dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                           Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893